
	
		I
		112th CONGRESS
		1st Session
		H. R. 3707
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Flake (for
			 himself and Mr. Cooper) introduced the
			 following bill; which was referred to the Committee on Rules
		
		A BILL
		To prohibit the consideration in the House of
		  Representatives of any legislation containing an earmark.
	
	
		1.Short titleThis Act may be cited as the
			 Earmark Elimination Act of
			 2011.
		2.Prohibiting
			 consideration of legislation containing earmarks
			(a)Prohibition
				(1)In
			 generalIt shall not be in order in the House of Representatives
			 to consider any bill, joint resolution, amendment, or conference report if the
			 bill, joint resolution, amendment, or conference report, or any accompanying
			 report or joint explanatory statement of managers, includes a congressional
			 earmark, limited tax benefit, or limited tariff benefit.
				(2)ProcedureIf a point of order is raised under
			 paragraph (1) with respect to a congressional earmark, limited tax benefit, or
			 limited tariff benefit and the point of order is sustained, the congressional
			 earmark, limited tax benefit, or limited tariff benefit shall be deemed to be
			 stricken from the measure involved.
				(3)Special
			 procedure for conference report and amendments between the houses
					(A)In
			 generalIf a point of order is raised and sustained under
			 paragraph (1) with respect to a conference report or a motion that the House
			 recede from its disagreement to a Senate amendment and concur therein, with or
			 without amendment, then after disposition of all such points of order the
			 conference report or motion, as the case may be, shall be considered as
			 rejected and the matter remaining in disagreement shall be disposed of under
			 subparagraph (B) or (C), as the case may be.
					(B)Conference
			 reportsAfter the House has sustained one or more points of order
			 under paragraph (1) with respect to a conference report—
						(i)if the conference report accompanied a
			 House measure amended by the Senate, the pending question shall be whether the
			 House shall recede and concur in the Senate amendment with an amendment
			 consisting of so much of the conference report as was not rejected; and
						(ii)if
			 the conference report accompanied a Senate measure amended by the House, the
			 pending question shall be whether the House shall insist further on the House
			 amendment.
						(C)MotionsAfter
			 the House has sustained one or more points of order under paragraph (1) with
			 respect to a motion that the House recede and concur in a Senate amendment,
			 with or without amendment, the following motions shall be privileged and shall
			 have precedence in the order stated:
						(i)A motion that the House recede and concur
			 in the Senate amendment with an amendment in writing then available on the
			 floor.
						(ii)A
			 motion that the House insist on its disagreement to the Senate amendment and
			 request a further conference with the Senate.
						(iii)A
			 motion that the House insist on its disagreement to the Senate
			 amendment.
						(b)Determination by
			 houseIf a point of order is
			 raised under this section and the Chair is unable to ascertain whether a
			 provision constitutes a congressional earmark, limited tax benefit, or limited
			 tariff benefit, the Chair shall put the question to the House and the question
			 shall be decided without debate or intervening motion.
			(c)Conforming
			 amendmentRule XXI of the Rules of the House of Representatives
			 is amended by striking clause 9.
			3.DefinitionsIn this Act—
			(1)the term congressional earmark
			 means a provision or report language included primarily at the request of a
			 Member, Delegate, Resident Commissioner, or Senator providing, authorizing or
			 recommending a specific amount of discretionary budget authority, credit
			 authority, or other spending authority for a contract, loan, loan guarantee,
			 grant, loan authority, or other expenditure with or to an entity, or targeted
			 to a specific State, locality or Congressional district, other than through a
			 statutory or administrative formula-driven or competitive award process;
			(2)the term
			 limited tax benefit means—
				(A)any revenue-losing
			 provision that—
					(i)provides a Federal tax deduction, credit,
			 exclusion, or preference to 10 or fewer beneficiaries under the Internal
			 Revenue Code of 1986, and
					(ii)contains
			 eligibility criteria that are not uniform in application with respect to
			 potential beneficiaries of such provision; or
					(B)any Federal tax provision which provides
			 one beneficiary temporary or permanent transition relief from a change to the
			 Internal Revenue Code of 1986; and
				(3)the term limited tariff
			 benefit means a provision modifying the Harmonized Tariff Schedule of
			 the United States in a manner that benefits 10 or fewer entities.
			
